Title: From George Washington to the Commissioners for the District of Columbia, 23 July 1794
From: Washington, George
To: Commissioners for the District of Columbia


               
                  Gentlemen,
                  Philadelphia July 23d 1794.
               
               I have subscribed to the alteration in the seventh article of the "Terms & conditions declared on the 17th day of October 1791 for regulating the materials and manner of the buildings and improvements on the lots in the City of Washington" and now enclose it to you.  I wish, however, you had declared that so much of the stone walls, on which the railing in the street is to be placed, as shall appear above the pavement (or surface of the ground before it is paved) should be of free-stone hewed. The presumption I grant is, that no person who would go to the expence of an Iron-railing, on a Wall, would fix it on rough stone; still, the altered article does not prohibit the measure; and as it is better to prevent disputes than to encounter them, the insertion of a word or two may obviate a plea that a good wall may be composed of foundation stone equally with any other stone.
               As your seperate cirtificate of my purchase of lot No. 4. is comprehended in the last which you sent me, with No. 1. I return it, as useless to me, and proper for you to repossess.  With great esteem & regard I am—Gentlemen Your Obedt Hble Servt
               
                  Go: Washington
               
            